DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 02/25/2021.  
Claim(s) 1-6 is/are pending in the application.
Independent claim(s) 1, 4-6 was/were amended.
Dependent claim(s) 3 was/were amended.

Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 4-6), filed 02/25/2021, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Seki and Ikuro, used in the previous rejection of claim(s) 1-6, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Seki discloses in paragraph [0073] that a table formation processing unit 74 can use the map data stored in the agricultural land map database unit 77 to generate graphical information obtained by making the harvest amounts and quality into a table on a macro or micro scale, using the map as a base. As shown in Fig.9 (and detailed in paragraph [0074]), a map is produced where 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 2015/0242799 A1) in view of Ikuro (JP 2016-10371 A).

To note, cited passages of Ikuro below are taken from the translation of the foreign patent document that was provided with the IDS filed 08/13/2020.

In regards to claim 1, Seki teaches a combine for harvesting agricultural produces while traveling in a field, the combine comprising:
a machine body position calculation section for calculating a machine body position comprising map coordinates of a machine body based on positioning data from a satellite positioning module (e.g. [0046]: the terminal 6 includes a positioning module 9 that measures the current position, or in other words, the position of the terminal 6);
an evaluation module configured to output a produce evaluation value per unit traveling acquired by evaluating the agricultural produces that are harvested sequentially (e.g. [0045]: the harvester 1 includes a yield sensor 21 that measures the harvest amount of an agricultural crop harvested in the agricultural land that is to be subjected to work, and a quality sensor 22 that measures the quality of the harvested agricultural crop; examples of the quality sensor 22 include a taste sensor that measures moisture and protein included in the agricultural crop, and the like); and
a harvest information generation section configured to generate harvest information from the machine body position at the time of harvest of the agricultural produces and the produce evaluation value (e.g. [0047]: the agricultural crop information generation unit 6b generates harvest amount data from the result of measurement performed by the yield sensor 21 and generates quality data from the result of measurement performed by the quality sensor 22; the harvest amount data and quality data are handled as the agricultural crop information; the transmission information management unit 6c creates transmission information by associating the generated agricultural land information and agricultural crop information with the harvesting position),
wherein a field farming map generation section for generating a field farming map by map-aligning other crop position information with the harvest information in such a manner that the map coordinates of the other crop position information and the map coordinates of the harvest information are aligned with each other is constructed in a control system within the machine body or in a cloud computer system (e.g. [0073]: database server 7C; table formation processing unit 74 can use the map data stored in the agricultural land map database unit 77 to generate graphical information obtained by making the harvest amounts and quality into a table on a macro or micro scale, using the map as a base; see also Figs.9-10; Examiner’s note: this suggests harvest information as well as other crop position information (such as work progress, work time, etc.) would be aligned on the map),
but does not explicitly teach the combine, comprising:
an image capturing section provided in the machine body and configured to image-capture the field at time of a harvesting work;
an image recognition module configured to input image data of captured images sequentially acquired continuously by the image capturing section and to estimate a collapsed grain culm area in the captured images and then to output recognition output data indicative of the estimated collapsed grain culm area; and
a collapsed grain culm position information generation section configured to generate collapsed grain culm position information indicative of a position of the collapsed grain culm area on a map, based on the machine body position at the time of the acquisition of the captured image and the recognition output data,
wherein the other crop position information is the collapsed grain culm position information.

However, Ikuro teaches a combine, comprising:
an image capturing section provided in the machine body and configured to image-capture the field at time of a harvesting work (e.g. [0007]: combine harvester, wherein an already reaped ground is stored as map data in a control unit at a grain culms height detected by the grain culm height detecting means and grain culms position detected by the GPS device; see also [0029]-[0032],Fig.3: an electronic camera 2 such as a CCD camera capable of imaging an appropriate range of a … field surface is fixedly provided at an upper right position of an outer wall surface …, so that an unreaped grain culm in a filed can be picked up by the electronic camera 2);
an image recognition module configured to input image data of captured images sequentially acquired continuously by the image capturing section and to estimate a collapsed grain culm area in the captured images and then to output recognition output data indicative of the estimated (e.g. as above, [0007]: reaped ground is stored as map data in a control unit at a grain culms height; also as above, [0029]-[0032]: grain culm height detecting means); and
a collapsed grain culm position information generation section configured to generate collapsed grain culm position information indicative of a position of the collapsed grain culm area on a map, based on the machine body position at the time of the acquisition of the captured image and the recognition output data (e.g. as above, [0007]: reaped ground is stored as map data; also as above, [0029]-[0032]: map data of the machine body 1 is recognized by the GPS device 83, the map data of the fallen land detected above is stored, and the amount of fertilization of the next year is adjusted by using the map),
wherein the other crop position information is the collapsed grain culm position information (e.g. as above, [0007]: reaped ground is stored as map data).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Seki to include map data such as harvested areas, in the same conventional manner as taught by Ikuro as both deal with data collection of harvesting. The motivation to combine the two would be that it would allow the user to collect, store and use data pertaining to harvested grain culm areas.

In regards to claim 2, Seki teaches a combine, wherein the produce evaluation value includes a yield and/or a taste value (e.g. as above, [0045]: yield sensor; taste sensor).

In regards to claim 4
a step of outputting a produce evaluation value per unit traveling obtained by evaluating agricultural produces that are harvested sequentially by work traveling of the combine in a field (e.g. [0045]: the harvester 1 includes a yield sensor 21 that measures the harvest amount of an agricultural crop harvested in the agricultural land that is to be subjected to work, and a quality sensor 22 that measures the quality of the harvested agricultural crop);
a step of generating harvest information from the machine body position at the time of acquisition of the harvest of the agricultural produces and the produce evaluation value (e.g. [0046]: the terminal 6 includes a positioning module 9 that measures the current position, or in other words, the position of the terminal 6; [0047]: the agricultural crop information generation unit 6b generates harvest amount data from the result of measurement performed by the yield sensor 21 and generates quality data from the result of measurement performed by the quality sensor 22; the harvest amount data and quality data are handled as the agricultural crop information; the transmission information management unit 6c creates transmission information by associating the generated agricultural land information and agricultural crop information with the harvesting position); and
a step of generating the field farming map by map-aligning harvest information and other map data in such a manner that map coordinates of the harvest information and map coordinates of the other map data are aligned with each other (e.g. [0073]: database server 7C; table formation processing unit 74 can use the map data stored in the agricultural land map database unit 77 to generate graphical information obtained by making the harvest amounts and quality into a table on a macro or micro scale, using the map as a base; see also Figs.9-10; Examiner’s note: this suggests harvest information as well as other crop position information (such as work progress, work time, etc.) would be aligned on the map),
but does not explicitly teach the method, comprising:
a step of outputting recognition output data indicative of a collapsed grain culm area estimated based on a captured image acquired by an image capturing section provided in a combine;
a step of generating collapsed grain culm position information indicative of a position on a map of the collapsed grain culm area from a machine body position at the time of the acquisition of the captured image and the recognition output data,
wherein the other map data is collapsed grain culm position information.

However, Ikuro teaches a method, comprising:
a step of outputting recognition output data indicative of a collapsed grain culm area estimated based on a captured image acquired by an image capturing section provided in a combine (e.g. [0007]: combine harvester, wherein an already reaped ground is stored as map data in a control unit at a grain culms height detected by the grain culm height detecting means and grain culms position detected by the GPS device; see also [0029]-[0032],Fig.3: an electronic camera 2 such as a CCD camera capable of imaging an appropriate range of a … field surface is fixedly provided at an upper right position of an outer wall surface …, so that an unreaped grain culm in a filed can be picked up by the electronic camera 2); and
a step of generating collapsed grain culm position information indicative of a position on a map of the collapsed grain culm area from a machine body position at the time of the acquisition of the captured image and the recognition output data (e.g. as above, [0007]: reaped ground is stored as map data; also as above, [0029]-[0032]: map data of the machine body 1 is recognized by the GPS device 83, the map data of the fallen land detected above is stored, and the amount of fertilization of the next year is adjusted by using the map),
wherein the other map data is collapsed grain culm position information (e.g. as above, [0007]; already reaped ground is stored as map data).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Seki to include map data such as harvested areas, in the same conventional manner as taught by Ikuro as both deal with data collection of harvesting. The motivation to combine the two would be that it would allow the user to collect, store and use data pertaining to harvested grain culm areas.

In regards to product claim 5 and system claim 6, claim(s) 5-6 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 5-6 is/are subject to rejections under the same rationale as applied hereinabove for claim 4. To note, paragraph [0044] details the use of a terminal computer which carries out the actions as mentioned. As such, it may be viewed that the terminal would include one or more processors and a storage medium that stores the actions/instructions (i.e. program) that are to be executed.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seki and Ikuro as applied to claim 1 above, and further in view of Sampo et al. (US Pat. 5,923,270).

	In regards to claim 3, the combination of Seki and Ikuro teaches the combine of claim 1, but does not explicitly teach the combine, wherein the field farming map generated by the field farming map generation section includes a fertilization plan map recording next fertilization amounts.
	
	However, Sampo teaches a system, wherein the field farming map generated by the field farming map generation section includes a fertilization plan map recording next fertilization amounts (e.g. c.7 L.37-48: the digitized map may include information about the local variations concerning the amount of crop, required fertilization and the required amount of pesticides).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Seki and Ikuro to include fertilization information, in the same conventional manner as taught by Sampo as both deal with crop management. The motivation to combine the two would be that it would allow the user to determine the amount of required fertilization and pesticides.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612